 



Exhibit 10.109

via Inter-office Mail

February 27, 2005

FIRST NAME LAST NAME
TITLE
Aspect Communications
San Jose, CA 95131

     Dear «First_Name»:

     This letter agreement (the “Agreement”) is to confirm the terms of your
ongoing employment with Aspect Communications Corporation (the “Company”) and
supersedes and replaces all prior oral and/or written agreements regarding the
subject matter hereof between you and the Company.

     1. This Agreement will commence on the date hereof and continue until
February 28, 2006 (the “Original Term”), unless extended for one or more
additional one-year terms upon mutual written agreement between you and the
Company or unless terminated pursuant to the terms described herein. In no way
limiting the foregoing, if the Company has not affirmatively renewed or
terminated this Agreement as of the expiration of the Original Term or any
extension thereof, this Agreement will be extended for a series of successive
one month periods, pending an affirmative decision by the Company to either
renew or not renew the Agreement. Affirmative renewal or termination by the
Company shall be evidenced by the adoption of resolutions by the Compensation
Committee of the Board of Directors of the Company (the “Committee”), or,
alternatively, by the Board of Directors. In addition, in the event that the
Company has entered into discussions with a third party regarding a Change of
Control in the beneficial ownership of the Company (as defined below) and such
Change of Control discussions are ongoing at the end of the Original Term or any
extension (including any one month extension as provided for above), this
Agreement automatically shall be extended until the later of (a) the end of a
period of eighteen (18) months following the closing of such Change of Control
transaction or (b) the time that the parties have ceased their discussions.

     2. Your title, reporting structure, job duties and responsibilities are
described on Exhibit A attached hereto. As a condition to your continuing
employment, you agree to execute and comply with the terms of the Confidential
Information and Invention Assignment Agreement (the “Confidentiality Agreement”)
that is attached to this Agreement as Exhibit B. You agree to the best of your
ability and experience that you will, to the reasonable satisfaction of the
Company and its Board, at all times loyally and conscientiously perform all of
the duties and obligations required of you pursuant to the terms of this
Agreement; provided, however, that you shall not be precluded from engaging in
civic, charitable or religious activities, or from serving on the boards of
directors of other business entities with the prior written approval of the
Board of Directors of the Company (the “Board”), so long as such activities or
service do not interfere with your

-1-



--------------------------------------------------------------------------------



 



responsibilities to the Company hereunder. You will comply with and be bound by
the Company’s operating policies, procedures and practices in effect from time
to time during the term of your employment. You will devote your best efforts to
the interest of the Company and will not engage in other employment with any
Company customer, competitor or supplier without the prior written consent of
the Company’s Board of Directors. You will not accept any other position if such
position will impair your ability to fulfill your obligations to the Company.

     3. You acknowledge that your employment is and will continue to be at-will,
meaning that your employment with the Company may be terminated by either you or
the Company at any time for any or no reason, with or without cause, and with or
without notice. If your employment terminates for any reason, you will not be
entitled to any payments, benefits, damages, award or compensation other than as
provided in this Agreement. Notwithstanding the foregoing, upon the termination
of your employment for any reason, you still shall have the right to receive
(i) payment of regular base salary and any unpaid target bonus, in either case
as earned but unpaid through the date of termination, (ii) payment of all of
your accrued and unused vacation through the date of termination,
(iii) following your submission of proper expense reports, reimbursement by the
Company for all expenses reasonably and necessarily incurred by you in
connection with the business of the Company prior to termination, (iv) vested
contributions and earnings from the Company’s 401(k) plan, and (v) any
post-termination benefits under the Company’s then-applicable employee benefit
plans, policies or arrangements in accordance with the terms of such plans,
policies and arrangements. Any payments described in this Section shall be made
promptly upon termination, but in any event in compliance with applicable law
and any applicable terms of the Company’s plans, policies, and arrangements. The
rights and duties created by this Section may not be modified in any way except
by a written agreement executed by the Chairman of the Board (COB), President &
Chief Executive Officer (CEO) and the Board of Directors, as appropriate
depending upon your position, on behalf of the Company.

     4. If your employment is terminated by the Company without Cause (as
defined below) and other than as a result of your death or disability, or if
your employment is terminated by you as a result of a Constructive Termination
(as defined below), in either case in the period of time beginning three
(3) months prior to the effective date of a Change of Control and ending
thirteen (13) months following the effective date of a Change of Control, then,
subject to your obligations and such other terms and conditions as described
herein, including without limitation those set forth in Sections 8, 18 and 19
below, the Company will provide you with the following severance benefits:



  (a)   The Company will pay you a pro-rated amount equal to the sum of (i) your
regular base salary (at the rate that is in effect on the date of your
termination or as of immediately prior to the effective date of the Change of
Control, whichever is greater) for the period specified below, plus (ii) an
amount equal to the Bonus Amount (as defined below) [times [B] 1.5 — for CEO
only], which aggregate amount shall be paid in equal proportional amounts
pursuant to the Company’s regular payroll

-2-



--------------------------------------------------------------------------------



 



      schedule for a period of [twelve (12)/eighteen (18)] months (the
“Severance Period”).         The “Bonus Amount” shall be calculated as follows:
(1) if you were either not employed by the Company during the year immediately
prior to the year in which your employment is terminated or you did not in such
prior year hold the position you hold at the time your employment is terminated,
then the amount shall be calculated using the three-year average of the actual
percentage payment against the Aspect Executive Incentive Plan times your annual
target bonus for the year of termination, or (2) if you have been employed by
the Company during the prior year in the position you hold at the time of
termination, then the amount shall be calculated using the average of your
actual annual incentive bonus paid during the three years immediately prior to
the year in which your employment terminates (or such shorter period as you have
been employed with the Company in the position you occupy at the time of
termination, but in any case annualized for a partial year), provided that this
average shall not exceed your target bonus for the year of employment
termination     (b)   Provided that you make a timely election to continue
coverage under the Company’s group medical insurance plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
will pay the applicable premiums for you and your eligible dependents for such
continued coverage for the lesser of the Severance Period or until you become
eligible for comparable group medical insurance benefits from another employer
or are otherwise ineligible for COBRA continuation coverage. Nothing in this
Section 4 shall restrict the ability of the Company or its successor from
changing some or all of the terms of such health insurance benefits, provided
that all similarly situated participants are treated the same.     (c)   With
respect to any stock option you hold that is not otherwise fully exercisable and
vested as of the termination date, such stock options will become fully vested
as of immediately prior to the termination of your employment with the Company,
and will thereafter become exercisable as to those shares that become vested
pursuant to this Section 4(c) over the Severance Period in eighteen (18) equal
monthly installments, such that, subject to your continued compliance with the
terms of this Agreement         throughout the Severance Period, these stock
options will be fully vested and exercisable as of the end of the Severance
Period. Any other Company equity award that is not fully vested and/or
nonforfeitable as of the termination date shall similarly become fully vested as
of immediately prior to the termination of your employment, but shall remain
forfeitable to the Company

-3-



--------------------------------------------------------------------------------



 



      during the Severance Period in accordance with the following sentence. If
the Company determines at any point during the Severance Period that you are not
in compliance with your obligations pursuant to this Agreement, you will have no
right to exercise the stock options as to, and you will forfeit all right, title
and interest in or to, any option shares which, pursuant to this Section 4(c),
have not become exercisable as of the first date on which you were not in
compliance with such obligations; and further, the shares subject to any other
Company equity award the vesting of which was accelerated in connection
termination of your employment under this Section 4(c) (the “Accelerated
Shares”) shall in the event you fail to comply with your obligations under this
Agreement during the Severance Period be forfeitable to the Company (or, in the
event you have sold or transferred such shares at the time of any noncompliance,
the Company may recover from you any proceeds received by you in connection with
your sale or transfer of such shares) but only to the extent of those shares or
proceeds from those shares that equal the total number of Accelerated Shares
multiplied by the quotient of (a) (1) 18 minus (2) the number of full months
remaining in 18-month the period beginning on the termination date as of the
month in which the events giving rise to the noncompliance occurs, divided by
(b) 18. In connection with this Section 4(c), the Company will amend your
current stock options to provide that such awards will be exercisable as to any
vested shares following the termination of your employment until the later of
ninety (90) days following your termination date, or, if you are eligible for
acceleration of vesting and exercisability pursuant to this Section 4(c), until
the ninetieth (90th) day following the date on which the final installment of
each respective stock option became exercisable. In no event shall any stock
option subject to this Section 4(c) be exercisable following the expiration of
the original term of such stock option.

               Notwithstanding the foregoing, you shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise nor, except for your eligibility for COBRA
continuation coverage set forth in b.) above and except as set forth in
Sections 18 and 19 below, shall the amount of any payment or benefit provided
for in this Section be reduced or otherwise affected by any compensation or
benefits received by you as a result of employment by another employer or
self-employment, by any retirement benefits regardless of source, by offset
against any amount claimed to be owed by you to the Company, or otherwise.

               Any severance benefits described herein will be subject to
applicable tax withholdings and, except to the extent specifically required by
applicable law, you will be responsible for all taxes arising in connection with
any severance benefits provided for hereunder and you agree to fully indemnify
the Company from and

-4-



--------------------------------------------------------------------------------



 



against any tax liability arising as a result of your receipt or entitlement to
such severance benefits.

     5. In the event that the severance benefits provided to you by this
Agreement (i) constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), or any comparable
successor provisions, and (ii) but for this Section would be subject to the
excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then your benefits hereunder shall be either



  (i)   provided to you in full, or     (ii)   provided to you as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax,

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by you, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under the Excise Tax. Unless the Company and you
agree otherwise in writing, any determination required under this Section shall
be made in writing in good faith by a qualified third party (the “Professional
Service Firm”). In the event of a reduction of benefits hereunder, the cash
benefits provided under Sections 4(a) and (b) shall be reduced first and, to the
extent reduction of such cash benefits is insufficient to avoid liability under
the Excise Tax in the manner intended under this Section, then the benefits set
forth in Section 4(c) shall be reduced to the extent necessary to avoid such
liability. For purposes of making the calculations required by this Section, the
Professional Service Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code, and other applicable
legal authority. The Company and you shall furnish to the Professional Service
Firm such information and documents as the Professional Service Firm may
reasonably request in order to make a determination under this Section 5. The
Company shall bear all costs the Professional Service Firm may reasonably incur
in connection with any calculations contemplated by this Section.

               If, notwithstanding any reduction described in this Section, the
Internal Revenue Service (“IRS”) determines that you are liable for the Excise
Tax as a result of the receipt of the payment of benefits described above, then
you shall be obligated to pay back to the Company, within thirty (30) days after
a final IRS determination or in the event that you challenge the final IRS
determination, a final judicial determination, a portion of the payment equal to
the “Repayment Amount.” The Repayment Amount with respect to the payment of
benefits shall be the smallest amount, if any, as shall be required to be paid
to the Company so that your net after-tax proceeds with respect to any payment
of benefits (after taking into account the payment of the Excise Tax and all
other applicable taxes imposed on such payment) shall be maximized. The
Repayment Amount with respect to the payment of benefits shall be zero if a
Repayment Amount of more than zero would not result in your net

-5-



--------------------------------------------------------------------------------



 



after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this Section or otherwise
pursuant to this Section 5, then you shall pay the Excise Tax and the Company
shall not bear any liability to you or any other party for taxes, interest,
penalties or additions to tax as a result of your being subject to the Excise
Tax. To the extent that the Company becomes liable to any party for any amount
as a result of your being subject to the Excise Tax, you shall indemnify the
Company for such amount.

               Notwithstanding any other provision of this Section, if (i) there
is a reduction in the payment of benefits as described in this Section, (ii) the
IRS later determines that you are liable for the Excise Tax, the payment of
which would result in the maximization of your net after-tax proceeds
(calculated as if your benefits previously had not been reduced), and (iii) you
pay the Excise Tax, then the Company shall pay to you those benefits which were
reduced pursuant to this Section contemporaneously or as soon as
administratively possible after you pay the Excise Tax so that your net
after-tax proceeds with respect to the payment of benefits is maximized.

     6. For purposes of this Agreement, the following definitions will apply:

               (a) “Cause” for your termination will exist if the Company
terminates your employment for any of the following reasons: (i) you willfully
fail to substantially perform your duties hereunder (other than any such failure
due to your physical or mental illness), and such willful failure is not
remedied within ten (10) business days after written notice, which written
notice shall state that failure to remedy such conduct may result in an
involuntary termination for Cause; (ii) you engage in willful and serious
misconduct (including, but not limited to, an act of fraud or embezzlement
against the Company) that has caused or is reasonably expected to result in
material injury to the Company or any of its affiliates, or any act that
constitutes any knowing misrepresentation involving or related to the Company’s
financial statements, (iii) you are convicted of or enter a plea of guilty or
nolo contendere to a crime that constitutes a felony related to your employment
with the Company or a crime that materially adversely affects your ability to
perform your duties on behalf of the Company, or (iv) you willfully breach any
of your obligations hereunder or under any other written agreement or covenant
with the Company or any of its affiliates, including, but not limited to, the
Confidentiality Agreement, and such willful breach is not remedied within ten
(10) business days after written notice from the Company’s Chief Executive
Officer or the Board of Directors, which written notice shall state that failure
to remedy such conduct may result in an involuntary termination for Cause.

               (b) “Change of Control” will mean (i) a dissolution or
liquidation of the Company; (ii) a sale, lease or other disposition of all or
substantially all of the assets of the Company so long as the Company’s
stockholders of record immediately prior to such transaction will, immediately
after such transaction, fail to possess direct or indirect beneficial ownership
of more than fifty percent (50%) of the voting power of the acquiring entity
(for purposes of this clause 6(b)(ii), any person who acquired securities of the
Company prior to the occurrence of such asset transaction in contemplation of
such transaction and who after such

-6-



--------------------------------------------------------------------------------



 



transaction possesses direct or indirect ownership of at least ten percent (10%)
of the securities of the acquiring entity immediately following such transaction
shall not be included in the group of stockholders of the Company immediately
prior to such transaction); (iii) either a merger or consolidation in which the
Company is not the surviving corporation and the stockholders of the Company
immediately prior to the merger or consolidation fail to possess direct or
indirect beneficial ownership of more than fifty percent (50%) of the voting
power of the securities of the surviving corporation (or if the surviving
corporation is a controlled affiliate of another entity, then the required
beneficial ownership shall be determined with respect to the securities of that
entity which controls the surviving corporation and is not itself a controlled
affiliate of any other entity) immediately following such transaction, or a
reverse merger in which the Company is the surviving corporation and the
stockholders of the Company immediately prior to the reverse merger fail to
possess direct or indirect beneficial ownership of more than fifty percent (50%)
of the securities of the Company (or if the Company is a controlled affiliate of
another entity, then the required beneficial ownership shall be determined with
respect to the securities of that entity which controls the Company and is not
itself a controlled affiliate of any other entity) immediately following the
reverse merger (for purposes of this clause 6(b)(iii), any person who acquired
securities of the Company prior to the occurrence of a merger, reverse merger,
or consolidation in contemplation of such transaction and who after such
transaction possesses direct or indirect beneficial ownership of at least ten
percent (10%) of the securities of the Company or the surviving corporation (or
if the Company or the surviving corporation is a controlled affiliate, then of
the appropriate entity as determined above) immediately following such
transaction shall not be included in the group of stockholders of the Company
immediately prior to such transaction); (iv) an acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or a subsidiary or other controlled
affiliate of the Company) of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors; or (v) the
individuals who, as of the date of this Agreement, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least fifty percent
(50%) of the Board. If the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least fifty
percent (50%) of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board.

               (c) “Constructive Termination” will be deemed to occur if you
resign from any and all positions which you hold with the Company (including any
membership on the Company’s Board of Directors) within forty-five (45) days
immediately after one or more of the following events: (i) your duties and
responsibilities to the Company (or a successor corporation) in the position
listed on Exhibit A are materially diminished relative to your duties and
responsibilities as in effect at any time from the time immediately prior to the
occurrence of a Change of Control or at any time thereafter, without your prior
written consent; (ii) you are subject to any reduction in the total value of
your base compensation and benefits,

-7-



--------------------------------------------------------------------------------



 



provided that an across-the-board reduction in the base compensation and
benefits of all other employees or consultants in positions similar to yours by
the same percentage amount (or under the same terms and conditions) as part of a
general base compensation reduction and/or benefit reduction shall not
constitute such a qualifying reduction; or (iii) without your prior written
consent, the principal place at which you perform your employment duties and
responsibilities is relocated such that your new business office location
results in a commute for you that is both (A) longer than your commute prior to
the relocation and (B) greater than fifty (50) miles each way. For purposes of
this definition and this Agreement, however, a change in title with
substantially the same duties and responsibilities shall not be considered a
Constructive Termination, should you have continuing responsibilities for the
acquirer which are substantially the same as those you had for the Company prior
to the Change of Control transaction.

     7. You hereby represent and warrant to the Company that you have, during
your employment with the Company, complied with all obligations under the
Confidentiality Agreement. You further agree that the provisions of the
Confidentiality Agreement will survive any termination of this Agreement or of
your employment relationship with the Company.

     8. Upon your involuntary termination of employment other than for Cause or
upon your voluntary termination as a result of a Constructive Termination, in
either case in the manner set forth in Section 4 above, and as a condition of
the receipt of any benefits under this Agreement, you shall execute a release of
all legal claims against the Company related to your employment on a form
prepared by the Company (a “Release”). If you do not execute a Release within
the period set forth in the Release (which period shall not be shorter than
seven (7) days and shall not be longer than forty-five (45) days), or if you are
given the right to revoke such Release and you choose to so revoke such Release
within the subsequent seven (7) business day period, you will have no right to
receive any of the benefits described in Section 4 above.

     9. You represent that you have not entered into any agreements,
understandings, or arrangements with any other person or entity which would be
breached by you as a result of, or that would in any way preclude or prohibit
you from, entering into this Agreement or performing any of the duties and
responsibilities provided for herein.

     10. Any successor to the Company as a result of the occurrence of a Change
of Control (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or otherwise which succeeds to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” shall include any
successor to the Company’s business and/or assets which executes and delivers
the assumption agreement described in this Section or which becomes bound by the
terms of this Agreement by operation of law.

-8-



--------------------------------------------------------------------------------



 



          The terms of this Agreement and all of your rights hereunder shall
inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees or legatees.

     11. This Agreement, including any Exhibits hereto, constitutes the sole
agreement of the parties and supersedes all negotiations and prior agreements
with respect to the subject matter hereof, i.e., the rights and responsibilities
of you and the Company in the event of certain terminations of your employment
with the Company relating to the occurrence of a Change of Control.

     12. Any term of this Agreement may be amended or waived only with the
written consent of the parties; provided however that you and the Company
acknowledge that it is your mutual intent that no benefit arising under this
Agreement shall be subject to the provisions of Code Section 409A(a)(1)(B), and
you further agree that the Committee shall have the authority (but not the
obligation) to amend without your consent the provisions of Section 4 in a
manner designed to avoid application of Code Section 409A(a)(1)(B) to any
payment arising thereunder; and provided further that the Company shall have no
liability for failure to amend this Agreement in the manner specified in the
preceding proviso.

     13. Any notice required or permitted by this Agreement will be in writing
and will be deemed sufficient upon receipt, when delivered personally, by
facsimile or email, or by a nationally-recognized delivery service (such as
Federal Express or Express Mail), or 72 hours after being deposited in the U.S.
mail as certified or registered mail with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address as set forth below
or as subsequently modified by written notice.

     14. The validity, interpretation, construction, and performance of this
Agreement will be governed by the laws of the State of California, without
giving effect to the principles of conflict of laws.

     15. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to re-negotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of the
Agreement will be interpreted as if such provision were so excluded, modified or
replaced and (iii) the balance of the Agreement will be enforceable in
accordance with its terms. Specifically with respect to the covenants contained
in Sections 18 and 19 below, the parties intend that such covenants shall be
construed as a series of separate covenants, one for each city, county, state,
nation and other political subdivision of the Business Area (as defined in
Section 19 below). If, in any judicial, mediation or arbitration proceeding, a
court, mediator or arbitrator shall refuse to enforce any of the separate
covenants (or any part thereof) deemed included in such Sections, then any such
unenforceable covenant (or such part) shall be deemed eliminated from this
Agreement for the purpose of those proceedings to the extent necessary to permit
the remaining separate covenants (or portions thereof) to be enforced by such
court, mediator or arbitrator. It is the intent of the parties that the
covenants set forth in this Agreement be

-9-



--------------------------------------------------------------------------------



 



enforced to the maximum degree permitted by applicable law. Further, in the
event that any of the provisions of Sections 18 or 19 should be deemed to exceed
the scope, time or geographic limitations of applicable law regarding covenants
not to compete, then such provisions shall be automatically reformed to the
maximum scope, time or geographic limitations, as the case may be, permitted by
applicable laws.

     16. You and the Company agree to attempt to settle any disputes arising in
connection with this Agreement through good faith consultation. In the event
that we are not able to resolve any such disputes within fifteen (15) days after
notification in writing to the other, we agree that any dispute or claim arising
out of or in connection with this Agreement will be finally settled by binding
arbitration in Santa Clara County, California in accordance with the rules of
the American Arbitration Association by one arbitrator mutually agreed upon by
the parties. The arbitrator will apply California law, without reference to
rules of conflicts of law or rules of statutory arbitration, to the resolution
of any dispute. Except as set forth in Sections 12 and 15, the arbitrator shall
not have authority to modify the terms of this Agreement. The Company shall pay
the costs of the arbitration proceeding; provided however that each party shall,
unless otherwise determined by the arbitrator, bear its, his or her own
attorneys’ fees and expenses. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this Section, without breach of this arbitration provision.

     17. You acknowledge that, in executing this Agreement, you have had the
opportunity to seek the advice of independent legal counsel, that you have done
so or knowingly declined to do so, and you have read and understood all of the
terms and provisions of this Agreement.

     18. You agree that during the term of your employment (and any concurrent
or subsequent consulting relationship) with the Company, and for a period of
eighteen (18) months immediately thereafter, you will not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt to
solicit, induce, recruit, encourage or take away employees or consultants of the
Company, either for your own benefit or for the benefit of any other person or
entity. Further, during your employment (and any concurrent or subsequent
consulting relationship) with the Company and at any time thereafter, you will
not use any confidential or proprietary information of the Company to attempt to
negatively influence any of the Company’s clients or customers from purchasing
Company products or services or to solicit or influence or attempt to solicit or
influence any client, customer or other person either directly or indirectly, to
direct his, her or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company. You acknowledge that upon your breach of this Section 18, the Company
would sustain irreparable harm from such breach, and, therefore, you agree that
in addition to any other remedies which the Company may have under this
Agreement or otherwise, the Company’s obligations to provide the benefits to you
as described in Section 4 above shall immediately terminate, you shall have no
claim to receive such benefits from the Company, the Release referred to in

-10-



--------------------------------------------------------------------------------



 



Section 8 above shall remain in all respects valid and binding, and the Company
shall be entitled to obtain equitable relief, including specific performance and
injunctions, restraining you from committing or continuing any such violation of
this Section 18.

     19. If your employment is terminated under the circumstances set forth in
Section 4 above, you agree that for a period of eighteen (18) months immediately
following the termination of your employment, you will not (i) enter into or
participate in the business of developing, marketing and servicing hardware and
software related to contact centers, including those involving voice-over IP,
traditional telephony, e-mail, voicemail, Web, fax, and wireless business
communications of the type developed, marketed or serviced or being developed or
proposed to be developed, marketed or serviced by the Company as of the date of
termination of employment (the “Restricted Business”) or (ii) directly or
indirectly own, manage, operate, control or otherwise engage or participate in,
or become connected as an owner, partner, principal, creditor, salesman,
guarantor, advisor, member of the board of directors of, employee of or
consultant in any entity or business, or any division, group or other subset of
any business, engaged in the Restricted Business. Subject to Section 15 above,
the restrictions set forth in this Section 19 shall apply worldwide (the
“Business Area”).

         (a) You acknowledge that upon your breach of this Section 19, the
Company would sustain irreparable harm from such breach, and, therefore, you
agree that in addition to any other remedies which the Company may have under
this Agreement or otherwise, the Company’s obligations to provide the benefits
to you as described in Section 4 above shall immediately terminate, you shall
have no claim to receive such benefits from the Company, the Release referred to
in Section 8 above shall remain in all respects valid and binding, and the
Company shall be entitled to obtain equitable relief, including specific
performance and injunctions, restraining you from committing or continuing any
such violation of this Section 19.

          (b) You agree that you will be able to earn a livelihood without
violating the restrictions set forth in this Section 19. You agree that the
character, duration and geographical scope of Section 19 are reasonable in light
of the circumstances as they exist on the effective date of this Agreement.

     20. You agree not to enter into any agreement, either written or oral, in
conflict with the provisions of this Agreement. You certify that, to the best of
your information and belief, you are not a party to any other agreement that
will interfere with your full compliance with this Agreement.

     21. This Agreement (i) shall survive your employment by the Company
(ii) does not in any way restrict your right or the right of the Company to
terminate your employment, (iii) inures to the benefit of successors and
assignees of the Company, and (iv) is binding upon your heirs and legal
representatives.

     22. You certify an acknowledge that you have carefully read all of the
provisions of the agreement and that you understand and will fully and
faithfully comply with such provisions.

-11-



--------------------------------------------------------------------------------



 



Please indicate your agreement with the above terms by signing below.

Sincerely,

Aspect Communications Corporation

By:                                                                

Date:                                                             

Title:

     
Address:
  1310 Ridder Park Drive

  San Jose, CA 95131

Facsimile Number: (408) 325-2261

     

  My signature below signifies my agreement with the above terms.
 
   

  By:
                                                                                                                        
 
   

  Address:
                                                                                                    
 
   

  Date:
                                                                                

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A

Description of Title, Reporting Structure,
Job Duties and Responsibilities

FIRST NAME LAST NAME — TITLE

Aspect Communications Corporation

By:                                                               

Title:                                                             

Date:                                                             

     
Address:
  1310 Ridder Park Drive

  San Jose, CA 95131

Facsimile Number: (408) 325-2261

     My signature below signifies my agreement with the above terms.

By:                                                                  

Date:                                                               

Address:                                                          

-13-



--------------------------------------------------------------------------------



 



EXHIBIT B

Confidentiality Agreement

-14-